Citation Nr: 0521330	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  99-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected status post operative left acromioclavicular joint 
disability with arthritis (left shoulder disability), 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1946 and from October 1946 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In the July 1999 
rating action, the RO denied the veteran's claim of 
entitlement to an evaluation in excess of 20 percent for his 
left shoulder disability.  In the February 2000 rating 
decision, the RO denied his claim of entitlement to a TDIU.  
The veteran perfected a timely appeal of these determinations 
to the Board.

In May 2002, the veteran, accompanied by his representative, 
testified at a hearing conducted at the local VA office 
before the undersigned Veterans Law Judge (formerly known as 
a Member of the Board).

When the matter was before the Board in August 2002, it was 
remanded for further development and adjudication.  In 
remanding the matter, the Board noted that at the time of the 
May 2002 hearing, the claims file had been mislaid 
temporarily, and was therefore not available for review by 
either the undersigned Veterans Law Judge or the veteran's 
representative.  As such, the undersigned Veterans Law Judge 
and the veteran's representative were unaware that the issue 
of TDIU had been developed for appellate review and the issue 
was therefore not discussed at the May 2002 hearing.  As a 
consequence, on remand, the Board directed the RO to have the 
veteran indicate whether he wished to testify at a Board 
hearing on the TDIU issue; the veteran responded that he did 
not wish to testify at another Board hearing.

In a June 2003 rating decision, the RO increased the rating 
of the veteran's left shoulder disability to 30 percent, 
effective January 8, 1999.  Because the increase in 
evaluation of the veteran's left shoulder disability does not 
represent the maximum rating available for the condition, the 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  When the matter was again before the Board 
in May 2004, the Board denied the veteran's claim for an 
increased rating for his left shoulder disability; the Board 
also remanded his TDIU claim for further development and 
adjudication.  

The veteran appealed that the Board's May 2004 decision 
insofar as it denied his claim for an increased rating for 
his left shoulder disability to the United States Court of 
Appeals for Veterans Claims (Court), which in a November 2004 
order, granted the parties' joint motion for remand, vacating 
the Board's May 2004 decision insofar as it denied his claim 
for an evaluation in excess of 30 percent for his left 
shoulder disability and remanding the case for compliance 
with the terms of the joint motion.

Because no action has apparently been taken in compliance 
with the May 2004 remand of the TDIU issue, the veteran's 
claim of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In this regard, the Board points out that in a communication 
received from the veteran in March 2005, he suggested that he 
was withdrawing his appeal; on the other hand, on the "90-
Day Letter Response Form" he checked the box requesting that 
the Board proceed immediately with readjudication of his 
appeal.  In view of this ambiguity, the Board will proceed 
with his appeal.  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is right hand dominant; therefore, his left 
shoulder is his minor upper extremity.

3.  The veteran's left shoulder disability is manifested by 
limitation of left shoulder adduction to between 20 and 95 
degrees, with objective evidence of weakness and significant 
pain on all spheres of motion, resulting in a disability 
picture comparable to limitation of left shoulder adduction 
to 25 degrees from the side.

4.  The objective range of motion findings affirmatively show 
that the veteran does not have left shoulder ankylosis, and 
there is no medical evidence showing that his scapula and 
humerus move as one piece.

5.  There is no medical evidence indicating a fibrous union, 
nonunion or the loss of the head of the left humerus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status post operative left acromioclavicular joint disability 
with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Codes 5003, 5010, 5200-03 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an evaluation in excess of 30 percent for his left 
shoulder disability, and that the requirements of the VCAA 
have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded Statements of the Case 
(SOCs) and numerous Supplemental Statements of the Case 
(SSOCs) that provided notice of the law and regulations, as 
well as the reasons and bases for the RO's determinations.  
By way of those documents, as well as RO letters that were 
sent to the veteran prior the enactment of the VCAA, as well 
as the RO's October 2003 "VCAA" letter and the Board's 
February 2005 "VCAA" letter, VA carefully advised him of 
the information and evidence necessary to substantiate his 
claim.  

In addition, during the duration of this appeal, VA informed 
the veteran of the information and evidence necessary to 
support his claims at the May 2002 Board hearing.  The 
veteran was further notified of these laws and regulations, 
as well as any evidence that might substantiate his claims, 
by way of the Board's August 2002 remand and the Board's May 
2004 decision.

The Board also observes that the veteran and his 
representative have promptly replied to many of the VA's 
communications requesting further information by reiterating 
that he receives all of his pertinent medical care at VA and 
by submitting additional evidence in support of his appeal.  
Further, in a signed, February 2005 statement, the veteran 
specifically requested that the RO forward his appeal to the 
Board as soon as possible, indicating that he had no 
additional evidence, in his possession or otherwise, that was 
outstanding or that he wished to submit in support of his 
appeal.

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Further, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  Indeed, the parties joint motion for remand 
does not even suggest that the veteran found any breach of 
VA's duty to notify under the VCAA, which the Board 
interprets as an implicit acknowledgment by the veteran that 
VA has satisfied its duty to notify.  For these reasons, the 
Board finds that the notices contained in VA's voluminous 
communications to the veteran, whether they were via letters, 
SOCs, SSOCs, the May 2002 hearing, RO decisions or Board 
decisions, when cobbled together, see Mayfield, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 270 (2002) (identifying the document that satisfies 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Mayfield.  Once this has been accomplished, pending a showing 
of prejudice, see Mayfield, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notices, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102; see Mayfield; see also Pelegrini.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records as well as private medical records and 
reports.  In addition, VA has afforded him two formal VA 
examinations to determine the nature, extent, severity and 
manifestations of his service-connected left shoulder 
disability.  The claims folder also includes a copy of the 
transcript of the May 2002 Board hearing, as well as 
statements and written argument submitted by or on behalf of 
the veteran.  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without another remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim or to give his representative a 
further opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development and there is 
no reasonable possibility that additional assistance would 
aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Background

In his statements and testimony, the veteran essentially 
contends that his left shoulder disability warrants an 
evaluation in excess of 30 percent disabling because it is 
productive of ankylosis as well as daily disabling pain that 
interferes with his daily activities and precludes him from 
working.

The veteran was involved in a motorcycle accident in service 
in 1947 and sustained an acromioclavicular joint separation 
and underwent external pin fixation.  The service medical 
records also reflect that the veteran is right-hand dominant.

In an October 1979 rating decision, the RO granted service 
connection for status post-operative left acromioclavicular 
joint and assigned an initial noncompensable rating under 
Diagnostic Code 5203, effective March 3, 1979.  

In a March 1991 rating decision, the RO increased the 
evaluation of the veteran's left shoulder disability to 10 
percent under Diagnostic Code 5203-5010, effective November 
8, 1990.  The veteran perfected an appeal of this 
determination, and in a February 1995 decision, the Board 
established his entitlement to a 20 percent evaluation for 
the disability; in a rating action dated later that same 
month implementing the Board's decision, the RO made the 20 
percent rating, under Diagnostic Code 5201, effective 
November 8, 1990.

In January 1999, the veteran filed this claim seeking a 
higher rating for his left shoulder disability, and in June 
1999, he was afforded a VA fee basis examination.  During the 
examination, the veteran complained of suffering from left 
shoulder pain, weakness, stiffness, instability, fatigue, and 
lack of endurance.  In addition, he reported that he was 
unable to work with his left arm above the level of the chest 
due to fatigability.  Range of motion studies revealed that 
the veteran had flexion to 70 degrees, abduction to 95 
degrees, external rotation to 45 degrees, and internal 
rotation to 80 degrees.  

The examiner stated that the veteran was unable to perform 
gross motor manipulation due to fatigability.  He added that 
the veteran was unable to perform repetitive motion with the 
left upper extremity or to lift or carry with the left arm in 
an occupational setting due to instability of the left 
shoulder.  In an undated addendum, the examiner stated that 
weakness, fatigue and incoordination were not found on the 
examination; the diagnosis was left acromioclavicular joint, 
post-operative, with arthritis.

A May 2001 private radiology report reflects that the 
veteran's glenohumeral joint was intact.  No dislocation or 
evidence for tendonitis was identified.  The 
acromioclavicular joint was widened with superior elevation 
clavicular head consistent with dislocation, by history, of 
old injury.  Surgical clips in the left lower neck were 
noted.

A private orthopedic evaluation was conducted in June 2001.  
The examiner found mild atrophy of the musculature of the 
veteran's left shoulder and that palpation of the left 
acromioclavicular joint elicited pain.  Abduction of the left 
arm was accomplished to 80 degrees, internal rotation was 
good, and external rotation was poor and limited to 25 
degrees.  Internal rotation and abduction tests were positive 
and the veteran was unable to move the left arm much past the 
hip area.  X-ray study of the left shoulder revealed an 
acromioclavicular joint dislocation.  The diagnoses were 
status post acromioclavicular joint dislocation with surgical 
fixation, osteoarthritis of the left acromioclavicular joint, 
status post motorcycle accident, residual discomfort and loss 
of range of motion, and probable rotator cuff tear.  

At the May 2002 Board hearing, the veteran testified that he 
had constant left shoulder pain, and that due to the 
disability, he had difficulty sleeping.  He stated that he 
took Tylenol to treat the condition and that although he was 
able to drive a motor vehicle for up to three to four hours, 
he was unable to use his left arm very much and relied almost 
exclusively on his right upper extremity.

In August 2002, the Board remanded this matter for further 
development, which specifically included a comprehensive VA 
examination to determine the nature, extent, severity and 
manifestations of the veteran's left shoulder disability.

In compliance with the Board's August 2002 remand 
instructions, in March 2003, the veteran was afforded another 
VA fee basis examination.  At the examination, the veteran 
noted the history of his left shoulder disability and 
reported that due to the condition his daily activities were 
limited and that he was retired.  Range of motion studies 
revealed that his left shoulder flexion was limited to 90 
degrees, adduction to 20 degrees, and that his extension, 
internal rotation and external rotation were normal.  

In reporting these figures, the physician stated, "[T]he 
left shoulder demonstrates marked reduction in flexion of the 
normal left shoulder of 90 [degrees] with 90 [degrees] of 
ankylosis.  Adduction of 20 [degrees] with 20 [degrees] of 
ankylosis on the left."  The examiner indicated that there 
was pain at the extremes of range of motion that was limited 
by weakness and lack of endurance with pain having a major 
functional impact.  He added, however, that the condition was 
not "affected" by fatigue or incoordination or subluxation 
or instability.  The physician further reported, "Ankylosis 
of the left shoulder is not favorable in flexion and there is 
concomitant pain with any attempt at passive range of motion 
of the shoulder beyond the ankylosis point in flexion and 
adduction."  He diagnosed the veteran as having impingement 
syndrome with advanced degenerative joint disease and 
ankylosis of the left shoulder.  

In an addendum to that report, dated later that same month, 
the examiner stated that the examination showed evidence of 
marked and substantial reduction in strength and range of 
motion of the left shoulder due to ankylosis and pain, which 
was most noticeable when the veteran attempted to raise his 
arm above his shoulder in any modality.  The examiner 
indicated that it was a combination of pain and ankylosis 
that caused the veteran to be unable to raise his arm above 
the shoulder level.  In addition, the physician reported that 
the veteran did not exhibit any excess fatigability, 
incoordination, subluxation, or instability.  He stated that 
the weakness was most notable when the veteran attempted to 
raise his arm above the shoulder level, that pain might cause 
further weakness, and that the veteran had complete 
disability of the left arm above the shoulder level.  The 
examiner concluded that the veteran was precluded from 
working in an environment that would require frequent use of 
the left arm, including lifting, prolonged reaching, reaching 
above shoulders, pushing, pulling, twisting, and other 
repetitive activities.  

In a June 2003 rating decision that was issued to the veteran 
as part of the June 2003 SSOC, the RO increased the 
evaluation of the veteran's left shoulder disability under 
Diagnostic Code 5201 to 30 percent, effective January 8, 
1999.

As noted in the introduction, when this matter was before the 
Board in May 2004, the Board denied the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for his 
left shoulder disability.  In doing so, the Board pointed out 
that the 30 percent evaluation was the maximum schedular 
rating available for a left shoulder disability manifested by 
limitation of motion.  Further, the Board determined that the 
medical evidence showed that the veteran did not have left 
shoulder ankylosis.

In the parties' November 2004 joint motion for remand, they 
emphasized the March 2003 VA fee-basis physician's repeated 
use of the term "ankylosis" in describing the veteran's 
left shoulder disability, and essentially concluded that the 
Board's May 2004 decision had to be vacated on reasons and 
bases grounds and that the Board needed to clarify why, given 
the March 2003 examiner's findings and conclusions, a higher 
rating was not available based on left shoulder ankylosis.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2004).  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes. 38 C.F.R. § 
4.69 (2004).  Here, as the medical evidence shows that the 
veteran is right-hand dominant, his left shoulder is his 
minor shoulder for rating purposes.

As noted above, the veteran's left shoulder disability is 
currently rated as 30 percent disabling under Diagnostic Code 
5201, the maximum rating available under that code for a 
minor extremity.  In this regard, the Board notes that the 
Court has held that the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which relate to limitation of motion due to pain, are 
thus not applicable.  See Spencer v. West, 13 Vet. App. 376, 
382 (2000), see also Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  As such, even though the evidence shows that many of 
the DeLuca factors are present, a higher rating based on 
limitation of motion due to pain is not available.

Indeed, because the veteran and his representative implicitly 
recognize that a higher rating based on functional loss due 
to pain and corresponding limitation of motion of motion, 
they seek to establish his entitlement to an increased rating 
based on the March 2003 VA examiner's repeated reference to 
the veteran's left shoulder "ankylosis."  In this regard, 
the Board highlights that the Court, citing Dorland's 
Illustrated Medical Dictionary (28th ed. 1994), has 
repeatedly recognized that, at least for VA compensation 
purposes, ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  See Colayong v. West, 12 Vet. App. 524, 528 
(1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

The examiner's use of the term "ankylosis," on its own, is 
belied by his own, objective range of motion findings, which 
show that the veteran has left shoulder flexion to 90 degrees 
and adduction to 20 degrees.  Moreover, not only is his joint 
not "fixed," i.e., ankylosed, but the March 2003 examiner 
found that the veteran had normal left shoulder extension, as 
well as internal and external rotation to 90 degrees, which 
he reported were normal findings.  The Board further notes 
that these range of motion figures are consistent with those 
elicited at other evaluations, which were performed by both 
VA and private examiners.  Thus, it is apparent that the 
physician use of the term "ankylosis" (he apparently uses 
ankylosis as synonymous with limitation of motion) represents 
a confusion of nomenclature, and does not, in and of itself, 
transform the veteran's demonstrated limitation of left 
shoulder motion to immobility and consolidation of that 
joint.  As such, although a finding of ankylosis might 
warrant a higher rating under Diagnostic Code 5200, which 
provides for a 40 percent schedular rating, because the 
veteran does not have ankylosis, the preponderance of the 
evidence is against entitlement to such an evaluation.

In addition, in the absence of any evidence or allegation of 
fibrous union, nonunion or the loss of the head of the 
humerus, consideration of this disability under Diagnostic 
Code 5202 is not warranted.  Further, there are no other 
potentially applicable diagnostic codes under which to 
evaluate this disability.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's left shoulder 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 30 percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  The disability does not result in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or warrant frequent, 
or indeed, any periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

ORDER

An increased rating for status post operative left 
acromioclavicular joint disability with arthritis is denied.


REMAND

In the Board's May 2004 remand, the Board identified several 
bases requiring that the veteran's TDIU claim be remanded.  
According to the record currently before the Board, it 
appears that no action has been taken with respect to this 
claim, which must be completed before the issue is again 
returned to the Board, see Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Under the circumstances, and pursuant to the VCAA and its 
implementing regulations, because VA must assist a claimant 
in obtaining evidence necessary to substantiate a claim, 
since the records shows that the veteran is not working, 
which he maintains is a consequence of his service-connected 
disabilities, VA must obtain a competent medical opinion from 
an examiner, subsequent to his or her review of the record 
and/or a physical examination, to determine whether it is at 
least as likely as not that the veteran's service-connected 
disabilities alone rendered him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Accordingly, 
because to date VA has not solicited such an opinion, this 
must be performed on remand.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  An appropriate VA examination should 
be afforded the veteran, to secure an 
opinion of whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities, 
either alone in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.

2.   The RO must complete the actions 
ordered by the Board in the May 2004 
remand that is:

?	The veteran should be asked to provide any 
information he has relating to a current 
job search, to include any jobs he has not 
obtained due to his service-connected 
disabilities.  

?	The RO should then refer this case to the 
Director of C & P for a determination as to 
whether the veteran is entitled to a total 
rating for compensation based on individual 
unemployability in accordance with the 
provisions of 38 C.F.R. § 4.16(b).  

3.  If the benefit sought remains denied, 
the RO should issue a supplemental 
statement of the case in accordance with 
the applicable laws and regulations.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


